J-S64021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                      v.

ANTOINE DUNCAN

                           Appellant                   No. 229 EDA 2016


             Appeal from the PCRA Order Dated December 4, 2015
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1105091-2003

BEFORE: STABILE, J., SOLANO, J., and STEVENS, P.J.E.*

MEMORANDUM BY SOLANO, J.:                          FILED OCTOBER 21, 2016

        Appellant, Antoine Duncan, appeals from the order dismissing his

second petition filed under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546. We affirm.

        The PCRA court summarized the facts of this case as follows:

        [O]n October 7, 2003, following a confrontation in the area of
        57th and Catherine Streets, shots were fired at former
        Philadelphia Police Officer Jeffrey Walker (Walker), an officer in
        the Narcotics Field Unit. The shooter was not apprehended that
        night.    Based upon information received from an unnamed
        witness, a photo array was developed and Walker positively
        identified appellant as the person who shot at him on October 7,
        2003. It was determined that the shooter resided in the area of
        54th and Catherine Streets and officers from the Southwest Gun
        Violence Task Force and Southwest Narcotics Field Unit
        (SW/NFU) went to the area in search of appellant. On October
        17, 2003, Police Officer Graham of SW/NFU observed appellant
        exit 5414 Catherine Street and get into a burgundy Toyota.
        Officer Graham notified police radio and followed the vehicle. A

*
    Former Justice specially assigned to the Superior Court.
J-S64021-16


        chase ensued and the burgundy Toyota was stopped by
        Sergeant Malkowski and Police Officer Reginald Graham.
        Appellant then fled on foot with Policer Officer Brian Reynolds in
        pursuit. Appellant was stopped by Police Officer Brad Williams
        and, following a struggle, was arrested. Detective Christopher
        Marano spoke with appellant's father who gave verbal consent to
        search the house but refused to sign anything. Detective
        Marano, Officer Thomas Liciardello, Sergeant Malkowski and
        Officer Green conducted the search and recovered two loaded
        Ruger 9mm semiautomatic handguns from the middle second
        floor bedroom. The handguns were placed on a property receipt
        and submitted for testing. The [police arrest report] indicated
        that Jose Joseph McDermott prepared the arrest report[,] and [it
        was] approved by Supervisor Frank Vanore Jr.

PCRA Court Opinion, 3/29/16, at 1-2.

        On June 29, 2005, Appellant pleaded guilty to aggravated assault and

unlawful possession of firearms.1     On July 14, 2005, he was sentenced to

10-20 years’ incarceration. He did not file a direct appeal.

        On April 11, 2013, Appellant filed his first PCRA Petition, alleging

misconduct by Officers Liciardello and Reynolds.      See First PCRA Petition,

4/11/13, at 2-3, ¶¶ 5-6. Appellant made no accusations against any other

police officers at that time.

        On May 21, 2013, Officer Walker was arrested on charges of robbery

and theft. See Second PCRA Petition, 5/30/15; id., Exhibit “1,” N.T., U.S.

v. Liciardello, No. 2:14-cr-00412-ER (E.D. Pa.).        Officer Walker pleaded




1
    18 Pa.C.S. § 2702 and 18 Pa.C.S. § 6105, respectively.
                                      -2-
J-S64021-16


guilty on February 24, 2014. See U.S. v. Walker, No. 2:13–cr-00331-ER-1

(E.D. Pa. filed June 20, 2013).2

      On April 29, 2014, Officers Liciardello and Reynolds, along with four

other officers, were indicted on federal charges of racketeering, robbery,

extortion, falsification of records, and other crimes committed between

February 2006 and November 2012. See PCRA Court Opinion, 3/29/16, at

3.

      On March 6, 2015, the PCRA court dismissed Appellant’s First PCRA

Petition.3 Appellant did not appeal that dismissal.

      On April 14, 2015, pursuant to a plea agreement,4 Officer Walker

testified against Officers Liciardello and Reynolds in federal court.

      On May 30, 2015, Appellant filed the instant PCRA petition, his second.

On October 8, 2015, the PCRA court issued a notice of its intent to dismiss


2
   While the date of the guilty plea is not in the certified record, we take
judicial notice of the date, which appears on the federal docket, a public
record. See Pa. R. Evid. 201; Commonwealth v. Greer, 866 A.2d 433,
435 n.2 (Pa. Super. 2005) (taking judicial notice of orders entered in federal
court).
3
   The basis for the PCRA court’s disposition of Appellant’s First PCRA Petition
is not clear from the record. In its January 28, 2015 Criminal Rule 907
notice, the court stated: “Your PCRA petition alleging police misconduct in
the prosecution of your case warrants no relief.” Pa.R.Crim.P. 907 Notice,
1/28/15.
4
  Appellant’s Second PCRA Petition and his brief to this Court included
excerpts from Officer Walker’s testimony that reference his “cooperation
agreement.”      See Second PCRA Petition, 5/30/15; id., Exhibit “1”;
Appellant’s Brief, Exhibit A-3, N.T., U.S. v. Liciardello, No. 2:14-cr-00412-
ER (E.D. Pa).
                                      -3-
J-S64021-16


pursuant to Pennsylvania Rule of Criminal Procedure 907, stating that this

second PCRA petition was untimely. On December 4, 2015, the PCRA court

dismissed this petition. Appellant now appeals from that order.

      In his counseled appeal, Appellant raises the following issue, as

stated:

          The trial court erred in holding that the testimony of
          former Police Officer Jeffrey Walker[] under oath at a
          federal trial of his former cohorts, that he falsified
          paperwork, planted drugs, physically assaulted suspects
          and stole money and drugs during his tenure as [a] police
          officer was not newly discovered evidence thereby denying
          the Appellant a new trial.

Appellant’s Brief at 2.        The PCRA court deduced Appellant’s issue as

contending “that Walker's testimony that he engaged in planting drugs,

stealing from drug dealers, physically assaulting suspects and falsifying

documents constitutes newly-discovered evidence sufficient to overcome the

PCRA time bar.”     PCRA Court Opinion, 3/29/16, at 5.           The PCRA court

disagreed, stating in its opinion that Appellant’s contentions failed to

overcome the PCRA time bar and that the court therefore lacked jurisdiction

to consider his claims. Id. at 5-6.

      The   timeliness    of    a   post-conviction   petition   is   jurisdictional.

Commonwealth v. Hernandez, 79 A.3d 649, 651 (Pa. Super. 2013).

Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

is final unless the petition alleges and the petitioner proves one of the


                                       -4-
J-S64021-16


following three exceptions to the time limitations set forth in Section

9545(b)(1) of the statute:

           (i) the failure to raise the claim previously was the result
           of interference of government officials with the
           presentation of the claim in violation of the Constitution or
           laws of this Commonwealth or the Constitution or laws of
           the United States.

           (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence; or

           (iii) the right asserted is a constitutional right that was
           recognized by the Supreme Court of the United States or
           the Supreme Court of Pennsylvania after the time period
           provided in this section and has been held by that court to
           apply retroactively.

A PCRA petition invoking one of these statutory exceptions must “be filed

within 60 days of the date the claims could have been presented.”

Hernandez, 79 A.3d at 651-652; see 42 Pa.C.S. § 9545(b)(2). Asserted

exceptions to the time restrictions in the PCRA must be included in the

petition   and    may    not   be   raised   for   the   first   time   on   appeal.

Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super. 2007).

      Here, Appellant’s judgment of sentence became final on August 15,

2005, when the 30-day period for filing a direct appeal expired.                See

Commonwealth v. Brown, 943 A.2d 264, 268 (Pa. 2008).5                         Thus,

generally, Appellant would have had to file a PCRA petition by August 15,


5
  While the thirtieth day after Appellant was sentenced was August 13, 2005,
this day was a Saturday; therefore, his time for filing a direct appeal expired
at the end of the next business day thereafter, August 15, 2005.
                                       -5-
J-S64021-16


2006. This petition, filed on May 30, 2015, was therefore patently untimely

unless Appellant pleaded and proved one of the three statutory exceptions to

the PCRA’s jurisdictional time-bar within “60 days of the date the claim could

have been presented.” Hernandez, 79 A.3d at 651-652; see 42 Pa.C.S. §

9545(b)(2).

      Appellant relies on the second of the three exceptions — that “the

facts upon which the claim is predicated were unknown to the petitioner and

could not have been ascertained by the exercise of due diligence.”         42

Pa.C.S. § 9545(b)(1)(ii) (the “after-discovered facts” exception).       See

Appellant’s Brief at 7. To satisfy this exception, the petitioner must allege

and prove that 1) “the facts upon which the claim was predicated were

unknown,” and 2) those facts “could not have been ascertained by the

exercise of due diligence.”   Commonwealth v. Bennett, 930 A.2d 1264,

1272 (Pa. 2007); see Commonwealth v. Cox, -- A.3d --, 2016 WL
5416327, *5 (Pa. 2016).

      Appellant’s petition did not meet these requirements.     The petition,

filed on May 30, 2015, relied on (1) Officer Walker’s May 21, 2013 arrest,

and (2) Officer Walker’s April 14, 2015 testimony at the trial of Officers

Liciardello and Reynolds. See Second PCRA Petition, 5/30/15; at ¶¶ 5-6 &

Exhibit “1.” As to Officer Walker’s arrest in 2013, the petition was clearly

not filed within 60 days as required under 42 Pa.C.S. § 9545(b)(2).

Although the petition was filed within 60 days of Officer Walker’s April 14,


                                    -6-
J-S64021-16


2015 testimony, that testimony did not present any new facts applicable to

this case, but was simply a new source of information about Officer Walker’s

illegal actions, which already were a matter of public knowledge.

      Appellant is deemed to have “known” of Officer Walker’s misconduct at

least by February 24, 2014, when Walker’s guilty plea became part of the

public record.       The Supreme Court of Pennsylvania has held that, “for

purposes of 42 Pa.C.S. § 9545(b)(ii), information is not ‘unknown’ to a PCRA

petitioner   when      the   information    was   a   matter   of   public   record.”

Commonwealth v. Chester, 895 A.2d 520, 523 (Pa. 2006) (“the fact that

trial counsel was arrested for DUI was a matter of public record and,

therefore, cannot be said to have been ‘unknown’ to Appellant for purposes

of the PCRA’s ‘newly discovered evidence’ exception to the PCRA’s one year

jurisdictional time-bar”); see also Commonwealth v. Aponte, 855 A.2d
800, 811 (Pa. 2004) (conviction is a matter of public record).                 Thus,

Appellant’s period to timely file his PCRA petition expired no later than April

25, 2014, 60 days from the date of Walker’s February 24, 2014, guilty plea.

Appellant did not file his current PCRA Petition until May 30, 2015 — 13

months later. Accordingly, Appellant’s petition was untimely.

      Based on the foregoing, the PCRA court correctly concluded that it

lacked jurisdiction to consider Appellant’s second, untimely PCRA petition.

We therefore affirm the PCRA court’s order denying Appellant post-

conviction relief.


                                           -7-
J-S64021-16


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/21/2016




                          -8-